              Case 1:06-cr-00185-LJO Document 106 Filed 08/28/20 Page 1 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   LAURA D. WITHERS
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:06-CR-00185-02

12                                Plaintiff,
                                                        UNITED STATES’ OPPOSITION TO
13                          v.                          DEFENDANT JOSE DIAZ’S MOTION TO
                                                        MODIFY AND REDUCE SUPERVISED RELEASE
14   JOSE DIAZ,                                         TERM (DKT. NO. 104)

15                                Defendant.

16

17           The United States of America, by and through its undersigned counsel, hereby files its response

18 in opposition to defendant Jose Diaz’s pro se Motion to Modify and Reduce Supervised Release Term

19 Per 18 U.S.C. § 3583(e)(1). Dkt. No. 104. The defendant has moved for early termination of a forty-

20 nine month supervision period based on compliance with the terms and conditions of supervised release.
21 Given the defendant’s criminal history and history of violations, both the United States and the

22 defendant’s probation officer oppose his motion. The defendant points to no unforeseen or changed

23 circumstances justifying early termination of supervised release, and his motion should be denied.

24      I.      Defendant Has a History of Serious Violations of Supervised Release

25           The defendant pleaded guilty to distribution of methamphetamine, in violation of Title 21,

26 United States Code, Section 841(a)(1). On June 22, 2007, he was sentenced to 120 months’

27 imprisonment to be followed by a sixty-month term of supervised release. Dkt. No. 58. Both terms

28 constituted the mandatory minimum possible terms of imprisonment and of supervised release. As


      UNITED STATES’ OPPOSITION TO MOTION FOR            1
      EARLY TERMINATION OF SUPERVISED RELEASE
              Case 1:06-cr-00185-LJO Document 106 Filed 08/28/20 Page 2 of 5

 1 detailed in the Presence Investigation Report (PSR), the defendant was personally responsibility for

 2 three separate sales of pound quantities of methamphetamine to undercover agents. PSR ¶ 15.

 3          The defendant has a history of failing to comply with court-ordered supervision. After

 4 convictions at sixteen for receiving stolen property and evading a police officer, he violated his

 5 probation conditions by failing to report and to attend school, associating with gang members, and

 6 violating curfew. PSR ¶¶ 22-25. When released on pre-trial supervision during the initial phase of this

 7 case, the defendant tested positive for THC and was subsequently found in a vehicle with known gang

 8 members and a firearm. PSR ¶ 5. Upon release from prison, the defendant’s federal supervised release

 9 began in October 2014. In June 2016, a Probation 12A Petition issued for admitted marijuana use. In

10 October 2016, a Probation 12B Petition issued for marijuana use. Dkt. No. 70. In March 2017, a 12B

11 Petition issued to notify the Court of the defendant’s DUI arrest. Dkt. No. 71.

12          In October 2017, probation filed a 12C Petition alleging two violations of supervised release

13 based upon conduct in September 2017. Dkt. No. 72. First, Modesto Police Officers responded to a bar

14 where it was alleged the defendant lifted his shirt exposing a firearm in his waistband and also that he

15 pushed a female victim causing her to fall. He was arrested on state charges of kidnapping and battery.

16 Second, when later questioned, the defendant stated that he was at a night club before the bar where the

17 incident occurred. The defendant admitted this second violation, specifically frequenting a place where

18 alcohol is the chief item of sale. On January 16, 2018, the defendant was sentenced to five months’

19 imprisonment to be followed by fifty-four months of supervised release based upon the violation

20 conduct. Dkt. No. 90.
21          The defendant was released from custody on March 23, 2018, and by July 2018 probation had

22 filed another 12C Petition. Dkt. No. 91. Modesto Police Officers on routine patrol heard a series of

23 rapid gunshots, which led them to the defendant and another individual. The officers found a 9mm

24 Ruger and several spent shell casings, and officers learned that both the defendant and the other

25 individual present shot the gun that evening. The defendant also admitted to consuming two beers. He

26 was arrested on state charges of negligent discharge of a firearm, and probation charged violation

27 conduct for possession or access to a firearm and failure to abstain from alcohol. The defendant later

28 admitted both charged. Dkt. No. 101. On November 5, 2018, the defendant was sentenced to eleven


      UNITED STATES’ OPPOSITION TO MOTION FOR            2
      EARLY TERMINATION OF SUPERVISED RELEASE
                 Case 1:06-cr-00185-LJO Document 106 Filed 08/28/20 Page 3 of 5

 1 months’ imprisonment, to be followed by a forty-nine month term of supervised release. Dkt. No. 103.

 2 According to the Federal Bureau of Prisons, the defendant was released from custody on July 12, 2019.

 3             On August 18, 2020, the defendant filed a pro se motion for early termination of supervised

 4 release for three reasons: first, because he has “now shown that [he] can live [his] life within the

 5 confines of the rule of law without the need for supervisory intervention[]”; second, because he now has

 6 “a family that [he is] working hard to provide for and support[]”; and third, because policy changes

 7 mean the interests of justice support early termination. Dkt. No. 104 at 2.

 8       II.       Defendant Must Show Unforeseen or Changed Circumstances, Not Just Compliance

 9             The Court may discharge a defendant and terminate a term of supervised release “at any time

10 after the expiration of one year of supervised release . . . if it is satisfied that such action is warranted by

11 the conduct of the defendant released and the interests of justice.” 18 U.S.C. § 3583(e)(1). In making

12 such a determination, the Court is to consider the purposes of sentencing referenced in Section

13 3583(e)(1), which include: (A) the nature and circumstances of the offense and the history and

14 characteristics of the defendant; (B) the need for the sentence imposed to afford adequate deterrence to

15 criminal conduct; (C) the need to protect the public from further crimes of the defendant; (D) the need to

16 provide the defendant with needed education or vocational training, medical care, or other correctional

17 treatment in the most effective manner; (E) applicable guidelines or police statements issued by the

18 Sentencing Commission; and (F) the need to avoid unwarranted sentencing disparities among defendants

19 with similar records who have been found guilty of similar conduct. See 18 U.S.C. §§ 3553(a)(1),

20 (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).
21             In the Ninth Circuit, “[i]t is defendant’s burden to establish that he is entitled to the rarely-

22 granted remedy of early termination of supervised release.” United States v. Emmett, 749 F.3d 817, 824

23 (9th Cir. 2014) (Nguyen, J., dissenting) (citing United States v. Weber, 451 F.3d 552, 559 n.9 (9th Cir.

24 2006)). The defendant should alert the Court to “‘unforeseen’ or ‘changed circumstances’ that implicate

25 its initial sentencing decision and analysis.’” Id. (quoting United States v. Miller, 205 F.3d 1098, 1101

26 (9th Cir. 2000)). Changed circumstances include “exceptionally good behavior by the defendant” or

27 other factors that “render a previously imposed term or condition of release either too harsh or

28 inappropriately tailored to serve the general punishment goals of section 3553(a).” Miller, 205 F.3d at


       UNITED STATES’ OPPOSITION TO MOTION FOR                3
       EARLY TERMINATION OF SUPERVISED RELEASE
                Case 1:06-cr-00185-LJO Document 106 Filed 08/28/20 Page 4 of 5

 1 1001 (quoting United States v. Lussier, 2014 F.3d 32, 36 (2d Cir. 1997)).

 2      III.      Defendant Can Show Only Recent Compliance Insufficient to Meet His Burden

 3             Neither the defendant’s conduct nor the interests of justice warrant early termination. As an

 4 initial matter, as to the defendant’s conduct, even if the claims in his motion are true, all he has shown is

 5 that he is employed, spends time with his family, and thus far has not incurred any new charges or

 6 violations of his release conditions. While this may constitute progress for the defendant, it is also the

 7 bare minimum expected of defendants on supervised release, certainly not exceptional so as to qualify as

 8 an unforeseen or changed circumstance. Federal courts repeatedly have admonished that mere

 9 compliance with supervised release conditions is not enough for early termination. See, e.g., United

10 States v. Bauer, No. 5:09-CR-00980-EJD, 2012 WL 1259251 at *2 (N.D. Cal. Apr. 13, 2012) (unpub.)

11 (“[T]he reasons cited by Defendant--compliance with release conditions, resumption of employment and

12 engagement of family life--are expected milestones rather than a change of circumstances rendering

13 continued supervision no longer appropriate.”); United States v. McKay, 352 F. Supp. 2d 359, 361

14 (E.D.N.Y. 2005) (“Model prison conduct and full compliance with the terms of supervised release is

15 what is expected of a person under the magnifying glass of supervised release and does not warrant early

16 termination.”); United States v. Weintraub, 371 F. Supp.2d 164, 167 (D. Conn. 2005) (“Although

17 Weintraub’s ongoing and full compliance with all conditions of supervised release, including payment

18 of the fine and restitution, is commendable, in the end that is what is required of all criminal defendants

19 and is not a basis for early termination of his supervised release.”).

20             The interests of justice also strongly favor continuing the defendant’s supervision. See 18 U.S.C.

21 § 3583(e) (directing courts presented with request for early termination to consider, inter alia, “nature

22 and circumstances of the offense and the history and characteristics of the defendant,” as well as need

23 for deterrence and to protect the public). The defendant already had a juvenile record before the instant

24 conviction at the age of nineteen for distribution of methamphetamine. He has a history of violation

25 conduct related to drugs, alcohol, and firearms, all of which have made him a danger to himself and

26 others. It is also worth noting that after his initial release from prison, the defendant avoided violations

27 of his supervised release conditions for about two and a half years before beginning a two-year period of

28 successive and serious violations. Based on the defendant’s past conduct, one year spent avoiding


      UNITED STATES’ OPPOSITION TO MOTION FOR              4
      EARLY TERMINATION OF SUPERVISED RELEASE
                Case 1:06-cr-00185-LJO Document 106 Filed 08/28/20 Page 5 of 5

 1 violations is not indicative of future compliance with release conditions or the law. The defendant was

 2 originally sentenced to serve a five-year term of supervised release, the mandatory minimum. Since his

 3 release in October 2014, by the government’s calculation, the defendant has not yet managed to

 4 successfully complete five combined years of supervision. Continued supervision is appropriate to deter

 5 a repeat of the defendant’s prior violation conduct and to incentive continued compliance with the law.

 6      IV.      Conclusion

 7            In light of the purposes of sentencing in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),

 8 (a)(4), (a) (5), (a)(6), and (a)(7), the defendant’s motion to be discharged from supervised release should

 9 be denied pursuant to Fed. R. Crim. P. 32.1 and 18 U.S.C. § 3583(e)(1) as he has failed to meet his

10 burden to show that such discharge is justified.

11

12
     Dated: August 28, 2020                                    MCGREGOR W. SCOTT
13                                                             United States Attorney
14
                                                        By: /s/ LAURA D. WITHERS
15                                                          KATHLEEN A. SERVATIUS
                                                            LAURA D. WITHERS
16                                                          Assistant United States Attorney
17

18

19

20
21

22

23

24

25

26

27

28


      UNITED STATES’ OPPOSITION TO MOTION FOR              5
      EARLY TERMINATION OF SUPERVISED RELEASE
